Rose, J.,
dissenting.
I concur in the order denying a rehearing, but dissent from the reduction of the sentence. Defendant was convicted of rape. The statutory penalty is imprisonment in the penitentiary for not more than twenty years nor less than three years. Criminal code, sec. 12. The trial court imposed a sentence of seven years and the majority now reduce it to three — the minimum. The jury, the trial court and this court have said the evidence is sufficient to sustain a conviction. The testimony tends to show that defendant had ostentatiously fixed the night before the felony as a time to indulge his lust for prosecutrix. In my opinion it is fairly inferable from all the circumstances that he had not done so at any previous time. I *205do not think the evidence justifies the inference that prosecutrix was unchaste when she was assaulted. A defendant who has been found guilty of rape cannot be sentenced for a shorter period than three years, even where his victim is a common prostitute, and I am unwilling to concede that the sentence in this case should be reduced to the minimum.
Root, J., concurs in the dissent.